ABRAHAM RIBICOFF FEDERAL BUILDING

United States Courthouse

Att: Honorable Michael P. Shea, U.S. District Court Judge
450 Main Street - Room 217

Hartford, Connecticut 06103

RE: Reauest Concerning Order of Community Service

in U.S. v. Jorge Morales, Case No. [06-CR-272]
June 25, 2021
Honorable Shea:

On November 10, 2016 | was ordered by you to participate in 250 hours of community services.
| was released from prison in October 2019 to the halfway house where | immediately started
working at Randall Construction, and then to my current job at Siles & Sons where I’ve been
working since October 2019 for an average of 45 hours per week.

To date, I’ve continued to stay out of trouble and I’ve not had any issues with my Supervision
Officer. On September 1, 2020, | completed the mandated drug treatment as well as the mental
health treatment (See Attachment 1).

Furthermore, | live with my elderly and infirm parents; my mother just recently survived cancer
and my father is diabetic and | help take care of them when I’m not working or taking my
youngest to his school and sports activities. (See Attachment 2)

As you are well aware, the Country --especially Florida-- is continuing to suffer from high
infection rates of the COVID-19 virus. See

httos:/Amww.tampabay.com/news/health/202 1/05/02/florida-records-384 1-coronavirus-cases-31-
deaths-sunday/ (Florida records 3,841 coronavirus cases, 31 deaths Sunday) last visited May 3,
2021. As such, it is extremely difficult for me to satisfy Your Honors orders of 250 hours of
community service. | have several CDC recognized risk factors (obesity, moderate asthma,
hypo-tyroidism) | weigh 257, Height 5’-8” (BMI 38-borderline extremely obese) which exposes
me to severe --even deadly-- consequences if | were to contract the virus. Also importantly, as
previously mentioned, | live with and help take care of my elderly and infirm parents.

My supervising Officer, Mr. Nicolas Shae, has been asking for me to fulfil the community service
portion of Your Honor’s judgment against me and I've explained to him what I’m now explaining
to Your Honor. He insists --and | fully understand-- that it remains a requirement of my sentence.
| informed him | would be making the present request to Your Honor and he wants me to send
him a copy.
| therefore here respectfully request that Your Honor enter an order terminating the requirement
of 250 hours of community service.

Respectfully Submitted,

wt

4A
Lf

A wes 7
LSet z é Up fete ee
Mr. Jorge LY Morales

 

cc/self
cc/ns(supervisor)
, heannstone ~
foundation

dui » drug « alcaho! + consultation « evaluation - education + therapy
814 N. Beach Street, Daytona Beach, Florida 32114 - Phone: 386/238-1348 « Fax: 238-0171

 

 

 

DISCHARGE SUMMARY
§ 2.32 - Prohibition on re-disclosure (2) 42 CFR purt 2 prohibits unauthorized disclosure of these records. (b) [Reserved] [83 FR 251, Jan. 3, 2018]
Client Name: Jorge Morales CLIENT#: 5246
PACTS# 63065 DOB: 12/28/1974
Admission: 09/01/2020 Discharge Date: 03/31/2021
Type of Discharge: SUCCESSFUL LOS: 5 MOS

A. Initial Findings/Problems Identified: 309.28 (F43.23) Adjustment Disorder with mixed Anxiety
and Depressed Mood. R/O-Post-Traumatic Stress Disorder, Substance Use Disorder. Client is a 45
Y.O. C/S/M referred by United States Probation — Officer Jacqueline Boughner for a Mental Health
Assessment and subsequent enrollment into Individual Mental Health counseling program. Client
reports prior substance related offenses. Client reports prior episodes of substance abuse and mental
health treatment.

B. Course and Progress in Treatment: Client will attend Individual counseling sessions, covering
the disease concept of Addiction, progression, cross/switching addictions, medical aspects, denial vs.
honesty, family systems, spirituality, double messages, values, feelings, anxiety, depression, and
community resources.

C. Final Assessment/ Observations: Client appears to have gained appropriate therapeutic benefits
from Individual Counseling for Dual Disorder sessions. Client made appropriate progress related to
goals and objectives on Master Treatment Plan. Client maintained proof of abstinence by submitting
random urinalysis negative for illicit substances per Officer Boughner. Client was able to identify
tools for healthy living, develop coping skills to manage anxious and depressive symptoms, and
identified a relapse prevention plan.

D. Condition at Discharge: 309.28 (F43.23) Adjustment Disorder with mixed Anxiety and
Depressed Mood. Ruled Out-Post-Traumatic Stress Disorder, Substance Use Disorder. Mr. Morales
engaged well in counseling services for a period of five months. Mr. Morales was evaluated by this
writer over ten, one hour sessions. Mr. Morales has been gainfully employed since his release and
Mr. Morales has a supportive social system in place including family, friends, and coworkers.

E. Recommendations/Referrals: Continued abstinence through a 12 step self-help recovery
program and a return to mental health counseling should symptoms of anxiety, depression or trauma

“se Yat Alaa, 5. 3/31/9091

Counselor Signature; T G. MINOR, MS. Date: 03/31/2021
\

)

personal freedom begins with personal responsibility
June 20, 2021

Honorable Judge Shea:

My husband and | write you this letter on behalf of our son Jorge Morales whom since his release has
been helping take care of us. Even when he was living with his wife, he would still make sure to come by
and take care of the things we need in the house and can’t do well ourselves due to our illnesses.

| recently was diagnosed with cancer, and after chemotherapy and treatment, I’m thankful to God to say
that ’m doing a lot better today but throughout it all, and still today, Jorge makes sure to help us with
the needs we have since my husband’s diabetes also limits him in what he can do.

Several months ago, Jorge moved in with us and although he works so much and has gotten extremely
involved in his son’s lives—mentoring them or being present in school or sports activities- he always
makes sure to also take care of the things that my husband and | cannot do.

| know that when your Honor didn’t know what he would be doing with his life when he was released,
perhaps to make sure he kept busy, Your Honor imposed as a condition of his supervised release that he
complete community service. Now that Your Honor can verify that he has kept out of trouble, working
and taking care of us, we sincerely ask that you consider removing the community service condition
especially for our health during these times of COVID-19, which although subsiding, our conditions make
it that much more severe.

We want to thank you for your time and consideration of these words. God bless you and your family.

Respectfully, Respectfully

   

hb Sov he Le“ riler, ‘ dead bm —
f f
Mrs. Dionisia Cardona Mr. Rafael Perez
